Citation Nr: 1303325	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected nasal allergy with sinusitis.

2.  Entitlement to service connection for residuals of a cerebral vascular accident (CVA), as secondary to migraine headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board previously adjudicated the Veteran's claim in March 2011.  The Veteran's claim for service connection for migraine headaches and residuals of a CVA was denied.  He was also denied service connection for a cardiovascular disorder and an issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate that part of the Board's decision that denied service connection for migraine headaches and residuals of a CVA.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication of those two issues in accordance with the directives of the February 2012 Joint Motion.  

In addition, the Joint Motion asked that the Court affirm the Board's denial of service connection for a cardiovascular disorder.  The Court granted the Joint Motion in February 2012.  The Board's decision as to service connection for migraine headaches and residuals of a CVA was vacated.  The appeal of the denial of service connection for a cardiovascular disorder was dismissed.  The case was returned to the Board.

The Board wrote to the Veteran in July 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  

The Veteran's attorney submitted a request for a 60-day extension to submit additional argument/evidence in October 2012.  The Board denied the request for an extension in November 2012.  The Veteran's attorney submitted additional argument in support of the claim in December 2012.

As noted, the Board remanded the issue of entitlement to service connection for PTSD in March 2011.  The Veteran's attorney has submitted correspondence, as well as a representation agreement, to show that he does not represent the Veteran in regard to the PTSD issue.  The attorney's representation extends only to the two issues listed on the Title page.  Thus, the issue regarding service connection for PTSD comes under the representation of the veterans service organization (VSO) that represents the Veteran on several other issues undergoing development at the agency of original jurisdiction (AOJ) level.  

The Board previously noted that several issues were before the AOJ.  In a remand from May 2009, the Board noted that the Veteran had been issued a statement of the case (SOC) in December 2008 in regard to issues involving service connection for a dental disability for VA outpatient treatment purposes and for an effective date earlier than July 23, 2007, for the award of a 50 percent disability rating for service-connected sinus disability.  The record did not include evidence of an appeal at that time.  The Board notes that the Veteran appears to have perfected an appeal of those two issues in January 2009.

The Board further noted that the Veteran had submitted a claim for compensation under 38 U.S.C.A. § 1151 in October 2008.  The record at that time did not show adjudication of the claim and it was referred to the AOJ.  The Veteran was issued a notice letter in regard to the claim in October 2008.  The Board decision and remand of March 2011 also noted that the prior Board remand had cited to a claim for benefits under 38 U.S.C.A. § 1151.  A review of the claims folder shows that no further action has been taken in regard to the October 2008 claim to date.  The issue is again referred to the RO for appropriate action.

The Veteran submitted a separate claim for compensation under 38 U.S.C.A. § 1151 in December 2010.  This was for treatment unrelated to the prior claim of October 2008.  The AOJ developed this claim and the Veteran perfected an appeal of the two issues claimed in that regard in 2012.  

Although the Veteran has perfected appeals of several issues, the AOJ has not completed processing of the issues by allowing for local review by the VSO representative and has not certified them as on appeal to the Board.  Accordingly, the Board will take no action in regard to the issues currently at the AOJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in the Naval Reserve from March 1947 to January 1951 and then on active duty in the Navy from January 1951 to January 1953.  A review of the Veteran's service treatment records (STRs) show that he was examined for his enlistment in the Naval Reserve in March 1947.  He did not give a history of headaches at any time.  There were no treatment entries regarding complaints of headaches, either in the Naval Reserve or during active duty.  The Veteran had a separation examination in January 1953.  No abnormalities were noted.

Although the STRs do not show evidence of treatment for migraines, the Veteran maintains that he did experience them during active service.  He has related that, in some instances, he experienced an aura as a result of sunlight reflected from propellers of planes on the flight deck of his aircraft carrier.  This would cause him to have migraine headaches.  He also has maintained that stress related to his duties caused him to have the headaches.  

The evidence of record does show a longstanding problem with allergies and sinus-related complaints, to include during active duty.  The Veteran also had treatment for complaints regarding problems with his ears.  

The Veteran submitted his initial claim for service connection for allergies in February 1977.  Although his original claim was denied, the Veteran submitted additional claims for the disability.  He was eventually granted service connection for nasal allergy with sinusitis in March 2001.  His disability is currently rated as 50 percent disabling.

The Veteran was also granted service connection for post-operative residuals of a deviated septum (fractured nose) by way of a Board decision dated in February 2005.  The RO effectuated the Board's decision by granting service for the disability in June 2005.  The Veteran was awarded a noncompensable disability rating that remains in effect to the present.  

The Veteran's appeal for service connection for migraine headaches and residuals of a CVA stems from a denial for service connection in January 1995.  

Records from the Lahey Clinic show that the Veteran was seen in March 1985 with complaints of a migraine headache.  He was evaluated for his complaints to include an eye examination.  He was seen several times in the next several months.  He was assessed with confusional migraines.  He was admitted for complaints of difficulty in communicating on January 10, 1990.  He was inpatient for three days at that time.  The impression was small infarct in the left middle cerebral distribution in posterior right frontal lobe and migraine.  The Veteran was hospitalized on January 17, 1990, after having trouble in pronouncing words.  The discharge summary noted that a computed tomography (CT) scan was negative, even for the previously described infarct.  The diagnosis was crescendo transient ischemic attack (TIA) and status post left posterior frontal infarction.

The Veteran submitted a letter from J. C. Corkery, M.D., dated in October 1991.  Dr. Corkery said the Veteran had been under his care for, inter alia, complex and confusional migraine headaches and cerebral vascular disease related to a stroke in 1990.

The medical evidence show continued treatment for migraines and evaluations for possible stroke/TIA in the subsequent years.  The treatment was primarily from VA.

The Veteran was afforded a VA examination in April 1994.  He gave a long history of migraines, to include during service.  He related the symptoms associated with his infarct or stroke in January 1990.  The examiner provided a diagnosis and assessment of complicated migraine with an arteriogram and magnetic resonance imaging (MRI) consistent with a small infarct.  She said the long nature of this abnormality was consistent with the Veteran having had migraines as a child and it was her opinion that the migraines preceded service.  She said the migraines had acquiesced mostly during service but may have occurred during service.  They were now consistently occurring.  She noted the Veteran as having been diagnosed with TIAs although they could not be differentiated from the complicated migraines.  She said that this was all complicated migraine with small stroke as a result of complicated migraine.  Finally, she opined that "this was all related to migraine and etiology of migraine is probably a familial origin as the patient had it as a child."

In August 2003, a VA examiner addressed the possible relationship between the Veteran's service-connected nasal allergy with sinusitis, and migraine headaches and CVA.  The examiner reviewed the claims folder, and interviewed and examined the Veteran.  The examiner determined that there was no sinus pathology associated with the Veteran's long history of migraine headaches.  The examiner provided an opinion that there was no clinical evidence to support a relationship between the Veteran's nasal fractures and allergies, and migraine headaches or CVA.

As noted in the Introduction, the Board denied the Veteran's claim for service connection in March 2011.  The decision was vacated on the basis of the Joint Motion.  The Joint Motion cited to evidence that was said to be constructively before the Board at the time of its decision but not of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The evidence consisted of a "To Whom It May Concern" letter written by a VA physician that treated the Veteran for his allergies.  The letter was dated in February 2011 and was considered to be constructively before the Board at the time of its decision of March 2011.  The letter was not made available to the Board prior to its decision.

The letter is quoted as follows:  "[The Veteran] is a patient in the [] VA medical center Allergy and Immunology Clinic.  He has atopy, which manifests as allergic rhinoconjunctivitis and allergic asthma.  Adjunct conditions that may be associated with these include chronic sinusitis, tinnitus, bronchitis, vertigo and migraine headaches."  It was argued that this evidence contradicted that provided in the VA examination of August 2003, particularly in that it did relate sinus pathology to migraine headaches.  

The Joint Motion further contended that the Veteran's theory of service connection for his migraine headaches is that they are secondary to residuals of a CVA.  See Joint Motion, p. 4.  This contention appears to be misstated as it is in conflict with a prior assertion of just the opposite theory of causation.  It was also contended that the migraine headaches and residuals of a CVA may be related to the Veteran's service-connected nasal allergy with sinusitis.  

The Veteran underwent a VA examination in the development of separate issues in August 2012.  The examiner provided an opinion that the Veteran's claimed asthma was directly related to his service-connected allergy and sinus disability.  The examiner said it was well documented in the medical evidence of record and the literature that there is a causal relationship between asthma and allergies/sinus conditions.  He said this was called atopy.  

The examiner opined that the Veteran's sinus condition resulted from his chronic allergies which had a well documented asthma component.  He said that the Veteran received current allergy immunotherapy to help keep the allergic symptoms under control and not trigger an acute asthma flare.  The examiner also opined that the Veteran's claimed bronchiectasis was not caused by his service-connected allergy/sinus disability.  The examiner did say it was more likely that it was the result of the Veteran's asthma.

Finally, the examiner also addressed the issue of vertigo.  He said there was extensive evidence to indicate the Veteran's vertiginous symptoms stemmed from his longstanding allergies and chronic sinusitis.  He said the Veteran also suffered from migraine headaches which also had a causal relationship.  The examiner did not define this comment.  He went on to say that migraines had not been linked to the Veteran's vertigo after extensive work-ups.  The examiner said it was at least as likely as not that the Veteran's vertigo was caused by or a result of his service-connected allergy and sinus disability.

The Veteran was granted service connection for asthma with bronchiectasis, secondary to service connected nasal allergy with sinusitis in September 2012.  The Veteran was given a 30 percent rating for his disability.  Service connection for vertigo was granted, with a rating of 10 percent, in October 2012.  

In light of the medical evidence associated with the record since the Board's decision of March 2011, a remand for a medical examination/opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities since February 2012.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above, the Veteran should be afforded an examination by a physician to assess his claim for service connection for migraine headaches and residuals of a CVA.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must note in the examination report whether the claims folder was reviewed.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any medical record that is reviewed must be associated with the claims folder or Virtual VA.  

The examiner is advised that the Veteran claims that he has migraine headaches that are related to his military service.  He also alleges that the migraine headaches as due to service-connected disabilities, to include his service-connected nasal allergy and sinusitis.  The Veteran also contends that his residuals of a CVA are due to his migraine headaches as well as his service-connected disabilities.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that: 1) the Veteran's migraine headaches are related to his military service; and 2) the Veteran's residuals of his CVA are related to his military service.  

If the examiner determines that neither claimed disability is related to service, the examiner is further requested to offer an opinion as to whether it is at least as likely as not that: 1) the Veteran's migraine headaches are caused or aggravated by any service-connected disability; and, 2) the Veteran's residuals of a CVA are caused or aggravated by a service-connected disability.

In regard to the secondary service connection opinion, the examiner must address both the causation and aggravation questions.

The examiner should provide a complete rationale for all conclusions reached.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

3.  The RO must ensure that the medical opinion report complies with this remand and the questions presented in the request.  This is especially so in regard to any secondary service connection opinion that is provided, if any.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  If any additional development is considered necessary, the RO should undertake that development.  

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


